Citation Nr: 1404447	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-29 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total evaluation for the period September 12, 2009, to December 12, 2009, for convalescence purposes under 38 C.F.R. § 4.30 due to treatment of a service-connected right shoulder disability.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

FINDING OF FACT

Treatment of the service-connected right shoulder disability did not require surgery, nor was the right shoulder placed in a cast or otherwise immobilized during the period September 12 to December 12, 2009.


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on convalescence necessitated by treatment for a service-connected right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in April 2010 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends she is entitled to a temporary total evaluation for convalescence for the period September 12 to December 12, 2009, following a re-injury of her service-connected right shoulder disability.  The Veteran contends that, although treatment during this period did not require surgery or casting of the right shoulder, she was advised to wear a sling and was unable to work during this period.

Medical records show that the Veteran reported having reinjured her right shoulder after moving some furniture on September 9, 2009.  She said she had been losing function and motion in her right arm since the incident. She said she worked as a security guard, but that her injury prevented her from working. She related she was on short-term disability already because of her inability to work and carry a weapon.

A total disability evaluation (100 percent rating) will be assigned if treatment of a service-connected disability resulted in surgery necessitating: (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3) (2013).  Extensions of one, two or three months beyond the initial three months may be granted under paragraph (a)(1), (2) or (3) of this section; extensions of one or more months up to six months beyond the initial six months period may be granted under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

The Veteran concedes she did not undergo surgery of the right shoulder during this period.  See, e.g., October 2012 substantive appeal.  Instead, she asserts that her right shoulder was effectively immobilized and that she was unable to work during her period of recovery, thereby warranting a temporary total evaluation pursuant to the shoulder she was instructed by her physician to 38 C.F.R. § 4.30(a)(3).  

38 C.F.R. § 4.30(a)(3) allows for a temporary total evaluation without surgery in an instance where a major joint, including the right shoulder, is immobilized by cast.  The Veteran asserts that the right shoulder cannot be placed in a cast and, therefore, this requirement is inapplicable to the instant claim.  However, regardless of the ability to place the shoulder in a cast, the Board observes the Veteran's right shoulder was not otherwise immobilized during the period in question.  In this regard, private treatment records indicate the Veteran underwent physical therapy to treat her disability in October through December 2009, during which she exhibited 90-110 degrees of forward flexion before starting to feel pain and impingement with 60-70 degrees of external rotation.  During this time, she was also placed on a home therapy program designed to increase her range of motion and decrease right shoulder pain.  

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation for the period September 12 to December 12, 2009, as her right shoulder disability did not require surgery, casting or other immobilization of a major joint.  As noted above, the Veteran received physical therapy during this period, at which she exhibited significant range of motion of the right shoulder, and was placed on a home therapy program designed to increase her range of motion.  There is no competent evidence of record to suggest the Veteran's treatment resulted in immobilization of the right shoulder, regardless of the ability to place the joint in a cast.  Accordingly, a temporary total evaluation under 38 C.F.R. § 4.30 is not warranted.

The Board acknowledges that the Veteran was unable to work at times during this period due to her service-connected disability.  However, applicable regulations outline specific requirements for which a temporary total evaluation may be awarded, namely surgery requiring convalescence of at least once month or resulting in severe residuals, or immobilization of a major joint by cast.  None of these requirements have been met in this case.  
 
As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a temporary total evaluation, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

A temporary total evaluation for the period September 12 to December 12, 2009, for convalescence purposes under 38 C.F.R. § 4.30 due to treatment of a service-connected right shoulder disability  is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


